 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor examination and copying,allpayroll records,social security payment records,timecards,personnel records and reports, and all other records necessary to analyzethe amounts of backpay and the rights to reinstatement under the terms of theserecommendations.In order to make effective the interdependent guarantees of Section 7 of the Act,I shall recommend further that the Respondent cease and desist from infringing inany manner upon the rights guaranteed in said section.N.L.R.B.v.Express Pub-lishingCompany,312 U.S.426;N.L.R.B.v.EntwistleMfg. Co.,120 F. 2d 532(C.A. 4).Upon the basis of the above findings of factand upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Local 517 and NPEU arelabor organizations within the meaning of Section2(5) of the Act.2.By dominating and interferingwiththe formation and adininstrationof NPEU,and contributing support thereto,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (2) of the Act.3.By discriminating in regardto the hireor tenure of employment of Nunez andthe strikingemployees,thereby discouraging membershipin Local 517, theRespond-ent has engaged in and is engaging in unfairlaborpractices within the meaning ofSection 8(a) (3) of the Act.4.By interfering with,restraining,and coercingits employees in the exercise ofthe rightsguaranteed in Section7 of the Act, theRespondent has engaged in and iselgaging in unfairlabor practices within themeaning of Section 8(a) (1) ofthe Act.5.The aforesaidunfairlaborpractices affect commercewithin themeaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Pay Less Drug Stores, PetitionerandRetail Food Clerks Union,Retail Clerks International Association, Local870,AFL-CIO.Case No. f0-RM-321.April 12, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Albert Schneider,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.Thelabororganization involved claims to represent certain em-ployees of the Employer.3.The Employer-Petitioner seeks a representation election in aunit composed of employees at its new Hayward, California, retaildrugstore.The Unioncontends that there is a contractual bar to thisproceeding,and further that, under the circumstances,the requestedsingle-store unit is inappropriate in view of the Employer'spriorbargaining on a multiemployer basis.The Employer,Pay Less Drug Stores, is a California corporationoperating about seven retail drug establishments in the State of127 NLRB No. 24. PAY LESSDRUG STORES161California.Itsmain storeis inOakland, Alameda County, Cali-fornia, which is also the site of its executive offices. Since about 1949,the Employer has been a member of a multiemployer bargaininggroup, the Alameda County Retail Druggists Group, whose membersoperate retail drugstores in that county.This Group has been repre-sented in bargaining with the Union herein by United Employers,Inc., which has negotiated a series of agreements with the Union. Ina contract executed on September 27, 1957, and effective from Septem-ber 1, 1957, to August 31, 1959, the scope of the recognition clauseappears to have been limited to "registered pharmacists and unregis-tered employees" of the employer members of the Group.On June 30, 1959, the Union notified the Group of its desire tonegotiate a new contract to become effective on September 1, 1959 ;and, subsequently, it initiated discussions pertaining to the Employer'snew Hayward, Alameda County, retail store, construction of whichhad commenced in May 1959. On September 13, 1959, negotiatorsrepresenting the Group and the Union executed a so-called memoran-dum of agreement in which they agreed to recommend that the previ-ous (expired) contract be renewed with certain specific changes. In-cluded in the memorandum of agreement was a recommendation for arevised recognition clause to encompass "all employees of the .. .Drug Store or stores [of the employer members of the Group] inAlameda County . . . ." The Hayward drugstore, in question, wasformally opened for business on October 22, 1959.On November 16,1959, the Union solicited the Hayward store employees to sign healthand welfare applications.The Employer resisted this activity.TheEmployer filed the instant petition on November 23, 1959. Thereafter,on November 24, 1959, the Group and the Union executed a new 2-year contract, effective as of September 1, 1959. The recognition clausein this contract contained the same wording as that recommended inthe so-called memorandum of agreement of September 13, 1959.The Hayward drugstore is in Alameda County, California, about20 miles distant from the Employer's Oakland store, the only otherdrugstore of the Employer in Alameda County. It has its own storemanager, who exercises a considerable degree of autonomy in theoperation thereof.He is primarily responsible for all phases of storeoperations, including the maintenance of its volume of business, in-ventory control, supervision of store personnel, buying, and executionof company policies.He has final authority to hire, discharge, pro-mote, and prescribe the working conditions of the Hayward employees.The work force of the Hayward store, totaling about 70 at the time ofthe hearing on December 16, 1959, is composed almost wholly of newemployees.There is little employee interchange between the Em-ployer's Hayward and Oakland stores. Certain bookkeeping matters560940-61-vol.127-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDare assigned to the Oakland store, but the payroll for the Haywardstore is maintained locally.On the basis of the foregoing, we find that the Employer's Haywarddrugstore is a completely new operation and not an accretion.As the1957-59 contract expired on August 31, 1959, and as the instant peti-tion was filed on November 23, 1959, 1 day before the new contractwas executed, it is clear that neither contract may, under well-settledlaw, bar an election.'The so-called memorandum of agreement ofSeptember 13, 1959, may not properlyserve as acontract bar in thisproceeding as it constituted merely a recommendation of the parties'representatives, and was subject to subsequent ratification 2There-fore,we find, for contract-bar purposes, that there was no writtencontract in existence covering the Group's employees at the time theinstant petition was filed by the Employer on November 23, 1959.Moreover, as the memorandum of agreement was executed before theEmployer began the new Hayward operation, and as the terms of thememorandum of agreement do not clearly cover this operation,there is no contract bar.3We therefore find, in view of the foregoing, that a question affect-ing commerce exists concerning the representation of the Hayward,California, employees of the Employer, within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.As indicated above, there is a history of collective bargainingon a multiemployer basis.On the other hand, the Board normallypermits employees at a new operation to decide whether they wish tobe separately represented.4Accordingly, under all the circumstancesof this case, we are of the opinion that, for the purposes of collectivebargaining, the employees at the Hayward store may constitute aseparate appropriate unit or may appropriately be included in themultiemployer bargaining unit currently represented by the Union.We shall, therefore, make no unit determination with respect to theemployees at the Hayward store at this time, but shall first ascertainthe desires of these employees as expressed in the elections hereinafterdirected.There are three pharmacists employed at the Hayward store. It isclear that the pharmacists are professional employees within themeaning of the Act.As Section 9(b) (1) of the Act precludes theBoard from includingin a singlebargaining unit professional and1Mt Clemens Metal Products Company,110 NLRB 931,932;Stewart and Nuss, Inc.,at at,d/b/a HerndonRock Products,97 NLRB 1250, 12512American Broadcasting Company, etc,114 NLRB 7, 83Fleming & Sons,Inc,118 NLRB 1451, 1452.See also,GeneralExtrusionCompany,Inc, et at,121 NLRB 1165 As a contract must besufficient on itsface withoutrecourseto parol evidenceto constitute a bar, there is no meritto the Union's contentionthat thepartiesverbally agreed thatthememorandumof agreement would cover the HaywardstoreBenjamin Franklin Paint&Varnish Co., a Division of United Wallpaper Inc.,124 NLRB 544Rockingham Poultry Cooperative Inc.,113 NLRB 376, 378. PAY LESSDRUG STORES163nonprofessional employees without according to the former an op-portunity of separately expressing their desires respecting such inclu-sion, we shall poll the professional employees.Accordingly, we shall direct separate elections in the followingvoting groups :(a)All employees at the Employer's Hayward, Alameda County,California, retail drugstore engaged in the handling or selling ofmerchandise, including unregistered salespeople, stock clerks or per-sons doing both sales work and stock work, but excluding pharmacists,persons doing culinary, office, delivery, initial promotional display,and store maintenance, and supervisors as defined in the Act.(b)All pharmacists at the Employer's Hayward, Alameda County,California, retail drugstore, excluding all other employees and super-visors as defined in the Act.The employees in the professional voting group (b) will be askedtwo questions on their ballot:(1)Do you desire to be included in the same unit as other employeesat the Employer's Hayward retail drugstore for the purposes ofcollective bargaining?(2)Do you desire to be represented for the purposes of collectivebargaining by the Retail Food Clerks Union, Retail Clerks Interna-tional Association, Local 870, AFL-CIO?If a majority of the professional employees in voting group (b)vote "Yes" to the first question, indicating their wish to be includedin a unit with the nonprofessional employees, they will be so included.Their votes on the second question will then be counted together withthe votes of the nonprofessional voting group (a) to decide whetherthe Hayward employees desire to be part of the multiemployer unit.If, on the other hand, a majority of the professional employees invoting group (b) vote against the inclusion, they will not be includedwith the nonprofessional employees.Their votes on the second ques-tion will then be separately counted to decide whether they want theUnion to represent them in a separate professional unit.The Unionhas not indicated on the record that it is unwilling to represent theprofessional employees separately if those employees vote for separaterepresentation.However, if the Union does not desire to representthe professional employees in a separate unit even if these employeesvote for such representation, it may notify the Regional Directorto that effect within 10 days of the date of this Decision and Directionof Elections.Our unit determination is based in part, then, upon the results ofthe elections.However, we now make the following findings :(1) If a majority of the professional employees vote for inclusionin a unit with nonprofessional employees, and if a majority of theemployees in combined voting groups (a) and (b) vote for the Union, 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey will be taken to have indicated their desire to be a part of themultiemployer unit, and the Union may bargain for them as partof its existing unit.(2) If ,majority of the professional employees vote against in-clusion in a unit with nonprofessional employees or vote againstrepresentation by the Union, and if a majority of the employees invoting group (a) select the Union, the employees in the latter groupwill be taken to have indicated their desire to be a part of the multi-employer unit, and the Union may bargain for the employees in vot-ing group (a) as part of its existing unit.(3) If a majority of the professional employees do not vote forinclusion in the unit with nonprofessional employees, but vote to berepresented by the Union, the Regional Director conducting theelections is instructed to issue a certification of representatives to theUnion as the representative of all pharmacists at the Employer'sHayward, California, retail drugstore, excluding all other employeesand supervisors as defined in the Act, a unit which the Board, in suchcircumstances, finds to be appropriate for the purposes of collectivebargaining.(4) In all other circumstances, the employees at the Employer'sHayward drugstore, professional and nonprofessional, shall remainunrepresented.[Text of Direction of Elections omitted from publication.]M sEx FANNING took no part in the consideration of the aboveDecision and Direction of Elections.CityProducts CorporationandLocal 491, 491-A,491-B,Inter-national Union of Operating Engineers,AFL-CIO.Case No.1$-CA-668.April 18, 1960DECISION AND ORDEROn May 26,1959, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in -the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissed inthat respect.Thereafter, the General Counsel filed exceptions and. asupporting brief.The` Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The127 NLRB' No. 21.